          Case 1:20-cv-01805-RA Document 31 Filed 10/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 HEATHER PEET,

                                   Plaintiff,
                                                                     No. 20-CV-1805 (RA)
                              v.
                                                                            ORDER
 ICON REALTY MANAGEMENT LLC, et al.,


                                   Defendants.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this case has been settled in principle and that a

settlement agreement is in the process of being finalized. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within forty-five (45) days. Any application to reopen this action must be filed

within forty-five (45) days of this order, and any application filed thereafter may be denied solely

on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and “so ordered” by

the Court within the same forty-five day period. See Hendrickson v. United States, 791 F.3d 354,

358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

 Dated:         October 21, 2020
                New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
